MEMORANDUM**
Donald J. Pando appeals pro se the district court’s order dismissing his action against California Superior Court Judge David Ryan. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996), and we affirm.
Pando’s complaint alleged that Judge Ryan ruled against him and issued a restraining order as part of a conspiracy and a vendetta against Pando for filing lawsuits against the district attorney and other judges. The district court properly dismissed this action because Judge Ryan is protected by absolute judicial immunity. See Id. at 1244 (noting that “even a conspiracy between a judge and [a party] to predetermine the outcome of a judicial proceeding, while clearly improper, nevertheless does not pierce the immunity extended to judges.”).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.